Title: From George Washington to Theodore Woodbridge, 7 July 1782
From: Washington, George
To: Woodbridge, Theodore


                  
                     Sir
                     Head Quarters July 7th 1782
                  
                  I received your Letter of the 6th.  Capt. Pray has been wrote to on the subject of his Command, which I hope will remove your present discontent—Your Letter shall be particularly answered by the next oppertunity.  I am Sir Your Most Humle Servant
                  
               